18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 1 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 2 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 3 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 4 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 5 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 6 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 7 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 8 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 9 of 10
18-54003-mbm   Doc 21   Filed 12/07/18   Entered 12/07/18 10:55:43   Page 10 of 10
